Exhibit 10.2

AMENDMENT NO. 1

TO THE

FOURTH AMENDED AND RESTATED POOLING AND SERVICING AGREEMENT

AMENDMENT NO. 1 TO THE FOURTH AMENDED AND RESTATED POOLING AND SERVICING
AGREEMENT, dated as of August 1, 2007 (this “Amendment”), by and between CHASE
BANK USA, NATIONAL ASSOCIATION (the “Bank”), a national banking association, as
Transferor and as Servicer, and THE BANK OF NEW YORK, a New York banking
corporation, as trustee (the “Trustee”).

WHEREAS, JPMorgan Chase Bank (formerly known as The Chase Manhattan Bank and
successor to Chemical Bank and a predecessor entity to JPMorgan Chase Bank,
National Association, a national banking association), a New York banking
corporation, as Transferor and Servicer, and the Trustee were parties to a
Pooling and Servicing Agreement, dated as of October 19, 1995 (the “Original
Pooling and Servicing Agreement”);

WHEREAS, the Bank (formerly known as Chase Manhattan Bank USA, National
Association and The Chase Manhattan Bank (USA)), as Transferor on and after
June 1, 1996, JPMorgan Chase Bank (formerly known as The Chase Manhattan Bank),
as Transferor prior to June 1, 1996 and as Servicer, and the Trustee were
parties to an Amended and Restated Pooling and Servicing Agreement, dated as of
June 1, 1996 (the “Amended Pooling and Servicing Agreement”), which amended and
restated the Original Pooling and Servicing Agreement in its entirety;

WHEREAS, all of the parties to the Amended Pooling and Servicing Agreement (or
the respective successor entities thereto) were parties to a Second Amended and
Restated Pooling and Servicing Agreement, dated as of September 1, 1996 (the
“Second Amended and Restated Pooling and Servicing Agreement”), which amended
and restated the Amended Pooling and Servicing Agreement in its entirety;

WHEREAS, all of the parties to the Second Amended and Restated Pooling and
Servicing Agreement (or the respective successor entities thereto) were parties
to a Third Amended and Restated Pooling and Servicing Agreement, dated as of
November 15, 1999, as amended by the First Amendment thereto, dated as of
March 31, 2001, the Second Amendment thereto, dated as of March 1, 2002, the
Third Amendment thereto, dated July 15, 2004, the Fourth Amendment thereto,
dated as of October 15, 2004 and the Fifth Amendment thereto, dated as of
February 1, 2006 (the “Third Amended and Restated Pooling and Servicing
Agreement”), which amended and restated the Second Amended and Restated Pooling
and Servicing Agreement in its entirety;

WHEREAS, all of the parties to the Third Amended and Restated Pooling and
Servicing Agreement (or the respective successor entities thereto) are parties
to a Fourth Amended and Restated Pooling and Servicing Agreement, dated as of
March 14, 2006 (as amended, supplemented or otherwise modified, the
“Agreement”), which amended and restated the Third Amended and Restated Pooling
and Servicing Agreement in its entirety;



--------------------------------------------------------------------------------

WHEREAS, subsection 13.1(b) of the Agreement provides that the Transferor, the
Servicer and the Trustee, without the consent of any of the Certificateholders,
may amend the Agreement from time to time so long as (i) the Servicer shall have
provided an Officer’s Certificate to the Trustee to the effect that such
amendment will not materially and adversely affect the interests of any
Certificateholder and will not significantly change the Permitted Activities of
the Trust, (ii) the Servicer shall have provided a Tax Opinion with respect to
such amendment and (iii) the Servicer shall have provided at least ten
(10) Business Days’ prior written notice to each Rating Agency of such amendment
and shall have received written confirmation from each Rating Agency that such
action will satisfy the Rating Agency Condition;

WHEREAS, the Trustee has received (i) an Officer’s Certificate of the Servicer
to the effect that this Amendment will not materially and adversely affect the
interests of any Certificateholder and will not significantly change the
Permitted Activities of the Trust, (ii) a Tax Opinion with respect to this
Amendment and (iii) written confirmation from each Rating Agency that this
Amendment will satisfy the Rating Agency Condition; and

WHEREAS, all other conditions precedent to the execution of this Amendment have
been complied with.

NOW, THEREFORE, pursuant to subsection 13.1(b) of the Agreement, the Transferor,
the Servicer and the Trustee are executing and delivering this Amendment in
order to amend the provisions of the Agreement in the manner set forth below.

Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Agreement.

SECTION 1. Amendment to Subsection 3.6(b).

Subsection 3.6(b) of the Agreement shall be amended to read in its entirety as
follows:

 

  (b) [RESERVED].

SECTION 2. Ratification of the Agreement. As amended by this Amendment, the
Agreement is in all respects ratified and confirmed, and the Agreement, as so
amended by this Amendment, shall be read, taken and construed as one and the
same instrument.

SECTION 3. Severability. If any one or more of the covenants, agreements,
provisions or terms or portions thereof of this Amendment shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms or portions thereof shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Amendment and shall in no way
affect the validity or enforceability of the other covenants, agreements,
provisions or terms or portions of this Amendment.

SECTION 4. Counterparts. This Amendment may be executed simultaneously in any
number of counterparts, each of which counterparts shall be deemed to be an
original, and all of which counterparts shall constitute one and the same
instrument.

 

2



--------------------------------------------------------------------------------

SECTION 5. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

SECTION 6. Trustee Disclaimer. In accordance with Section 11.3 of the Agreement,
the recitals contained in this Amendment shall be taken as the statements of the
Bank, and the Trustee assumes no responsibility for their correctness. The
Trustee makes no representations as to the validity or sufficiency of this
Amendment.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers, thereunto duly authorized, as of the day and year
first above written.

 

CHASE BANK USA,

NATIONAL ASSOCIATION,

as Transferor and Servicer

By:

 

/s/ Keith W. Schuck

Name:

  Keith W. Schuck

Title:

  President

THE BANK OF NEW YORK,

as Trustee

By:

 

/s/ Suhrita Das

Name:

  Suhrita Das

Title:

  Assistant Vice President

Amendment No. 1 to 4th Chase A&R PSA